DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Claim Status
Amendments to the claims were filed on 3/21/2022.
Claims 1 and 3-20 are pending.
Claims 1, 3, 5, 10-12, 19, and 20 are currently amended.
Claims 4, 6-9, and 13-18 are original.
Claim 2 is canceled.
Claims 1, 19, and 20 are independent.



Response to Arguments
Applicant’s arguments, filed 3/21/2022 have been considered but are not fully persuasive.

Claim Objections
The prior objection to claims 1, 11, 12, 19, and 20 are withdrawn in view of the current amendments.

35 U.S.C. 112
The prior rejection of claims 1, 19, and 20 as being indefinite for lacking sufficient antecedent basis for “the giver’s market data” and “the recipient’s market data” is withdrawn in view of the current amendments.

35 U.S.C. 101
Regarding claims 1 and 3-20, Applicant argues that the claims recite significantly more than the identified abstract idea of facilitating gift card exchange and tracking usage data (see Remarks, pg. 18).  More specifically, Applicant argues that the claims address a business challenge of linking visitors or users through a user interface on a computer device with merchants to generate and customize a personalized, digital/virtual gift product, and wherein the claims recite structural components of computer equipment that are required to do so and tasks that only a computer could execute (see Remarks, pp. 19-20).
The argument is not persuasive. In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  Here, the claims provide a business solution rather than a technical solution.  Here, Applicant even concedes that the claims address a business challenge - “the claims address a business challenge …” (see Remarks, pg. 19).  
With regards to Applicant’s argument that the claims require structural components of computer equipment and are rooted in computer technology (see Remarks, pp. 19-20), the argument is not persuasive.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0161] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 19, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)

35 U.S.C. 103
The prior rejection of claims 1 and 3-20 are withdrawn in view of the current amendments. 
Claim Objections
Claim 1 and 3 are objected to because of the following informalities:
The claims recite both “service provider computer server” and “service provider computer server system”.  The inconsistent terminology ostensibly refers to the same system.

Claim 19 is objected to because of the following informalities:
The claim recites both “service provider computer server” and “service provider computer server system”. The inconsistent terminology ostensibly refers to the same system.

Claim 20 is objected to because of the following informalities:
The claim recites both “service provider computer server” and “service provider computer server system”. The inconsistent terminology ostensibly refers to the same system.

Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claims recite “cause the service provider computer server system to”.  The claims also recite that various steps are performed by the “service provider computer server”.  However, the claims previously recite providing a “service provider computer server or a cloud-based system.”    In the case where the method provides a cloud-based system, it is unclear whether the steps are performed by the service provider computer server because no service provider computer server is provided.  Claim 3 also recites steps being performed by the service provider computer server and is rejected for similar reasons.
Dependent claims 3-18 do not remedy the deficiency of base claim 1 and are rejected by virtue of dependency.

Regarding claims 19 and 20, the claims each recite four instances of “the service provider computer server system”.  There is insufficient antecedent basis for each recitation in the claim.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1 and 3-20 are directed to a method, system, or product, each of which fall within the four statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claim 19 and product claim 20.  Claim 1 recites the limitations of:
1. (Currently Amended) A computer implemented method using a mobile platform for delivering a customizable, personalized, digital/virtual gift product in a mobile application or in a Progressive Web Application and for generating and customizing by a giver through a service provider and for receipt by a recipient for use with a merchant, who is not the service provider, the method comprising:
providing a service provider computer server or a cloud-based system comprising: 
one or more databases; 
one or more processors communicatively coupled to the one or more databases;
one or more communication devices communicatively coupling the one or more processors with a first computing device of a giver, a second computing device of a receiver, and a third computing device of or for a merchant, who is not the service provider; and 
one or more memory device communicatively coupled to the one or more processors and storing processor-executable instructions which, when executed by at least one of the one or more processors, cause the service provider computer server system to perform the steps of:
providing by the service provider computer server an interface to the giver through a mobile or Progressive Web application to a service provider to add a recipient, or select a previously added recipient, intended to receive the digital/virtual gift -2-Attorney Docket P 190420PATENT product in a digital wallet, and wherein an alias for the giver and/or recipient optionally is added; 
receiving by the service provider computer server from the giver, through the mobile application giver contact user data; 
providing by the service provider computer server the interface to the giver through the mobile application to select the merchant, who is not the service provider, or product, through which merchant the digital/virtual gift product is redeemable by the recipient; 
providing by the service provider computer server the interface to the giver to select a gift value, by the giver, and depict the gift value on the digital/virtual gift product for use and redemption with the preselected merchant;
forwarding, electronically by the service provider computer server system, the giver to a site for the merchant, or from within the mobile application, whereby the giver completes a financial transaction to purchase the digital/virtual gift product or, remaining on the service provider's web site or within the service provider's mobile application for completing a financial transaction; 
validating, by the service provider computer server, successful payment information of the giver;
transmitting, by the service provider computer server, and in response to a validation of successful payment information, a card number of the digital/virtual gift product to the giver;
generating, by the service provider computer server, the digital/virtual gift product customized by the giver and having the gift value selected by the giver for use and redemption with the preselected merchant, who is not the service provider;
determining, by the service provider computer server, a medium by which the giver seeks to have the service provider computer server transmit the digital/virtual gift product to the recipient;
transmitting, by the service provider computer server, the digital/virtual gift product customized by the giver and having the gift value selected by the giver for use and redemption with the preselected merchant, who is not the service provider;
providing by the service provider computer server a push notification to the digital wallet to indicate that a gift expiration date is near and to indicate when a user is proximate to a merchant location to which the user has a gift for the merchant in the digital wallet; 
indicating by the service provider computer server to a user that the user is proximate to a merchant location to which the user has a gift for the merchant in the digital wallet;
maintaining, by the service provider computer server system, a plurality of data on a relationship between the giver, the recipient, and the digital/virtual gift product; -3-Attorney Docket P 190420PATENT 
providing access to the merchant of a giver's market data, product purchases, cost of goods sold, visit frequency, and buying habits and psychology and behavioral data for targeted marketing; 
providing access to the merchant of a recipient's market data, product purchases, cost of goods sold, visit frequency, and buying habits and psychology and behavioral data for targeted marketing; 
identifying to the merchant giver market data and recipient market data for business development, networking, tracking recipients, tracking gifts, recipient market data for new business and repeat customers;
identifying to the giver recipient market data and giver market data for business development, networking, tracking recipients, tracking gifts, recipient market data for new business and repeat customers;
providing the interface to the giver to review balances on cards in his or her account list and a means to update and add value to the digital/virtual gift products; 
providing by the service provider computer server the interface to the recipient to review balances on cards in his or her possession for future use; and
informing by the service provider computer server the giver that a trigger alert value set by the giver, about the value of a gifted card held by the recipient, not held by the giver, was reached, as calculated by the service provider computer server, to indicate that a card balance on a card gifted not held by the giver was reduced to an amount lower than the trigger alert value, to enable the giver to add to the gifted card for benefit to the recipient.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The claim limitations delineated in bold describe facilitating gift card exchange and tracking usage data, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The “one or more processors”, “one or more communication devices”, “interface”, “one or more databases”, and “one or more memory device” in claim 1 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 29 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “one or more processors”, “one or more communication devices”, “interface”, “one or more databases”, and “one or more memory device” (claims 1 and 19); “non-transitory computer readable medium”, “mobile application” (claim 20).  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 19, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0161] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 19, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-18 further define the abstract idea that is present in their independent claims 1 and thus correspond to “Certain Methods of Organizing Human Activity” and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1 and 3-20 are not patent-eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
White (US 2014/0074704 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
ERIC WONG
Primary Examiner
Art Unit 3698